Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action, dated June 17, 2021, is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 9/17/2021 are deemed persuasive. No prior art could be found to teach all the claimed limitations. 
The claimed invention provides an approach to establish a forwarding path in a network that comprises a super controller (SC) and a plurality of domain controllers (DC) that involves dividing a latency into a plurality of latency periods by the SC. The invention involves having the SC manage a plurality of DCs, each DC managing a single domain. The SC receives a service request message. The service request message comprises a service type and a first latency. The service request message is used to request the SC to establish a forwarding path in the network. The forwarding path is used to transmit a service corresponding to the service type, and a latency of the forwarding path is less than or equal to the first latency. The SC then selects a latency distribution manner based on the service request message and divides the first latency into a plurality of latency periods based on the latency distribution manner. The plurality of latency periods are in a one-to-one correspondence to the plurality of DC. The SC then sends each of the plurality of latency periods to its corresponding DC and triggers each of the plurality of DCs to establish a forwarding path segment in the domain managed by the DC.  A latency of each forwarding path segment is less than or equal to a latency period corresponding to the DC. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456